HUGHES, J.
Epitomized Opinion
Each case was a suit by a father to recover the cost of transportion his children to a high school outside theilr ’school distficA because defendant Board had failed to provide work in high school branches within four miles of their residence, in accordance with 7764-1 GC., and had failed to furnish transportation to a High school. In the Common Pleas demurrers to the petitions were sustained. Plaintiffs brought error to the Appeals Court. Held:
Nothing in the Code authorizes the parent of a pupil to provide school facilities for his children and charge it to the local board, of education. The theory of plaintiffs’ recovery must be implied a con*702tract. Plaintiffs had a remedy in mandamus to compel the Board to provide work as required by 7764-1' GC. The demurrers were properly sustained. No error.
.Attorneys — Clark Good, for plaintiffs; Carl P. Dunifon and S. E. Walters, for Board.